DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the layer comprises a first individual layer and a second individual layer on the first individual layer, such that the first individual layer is between the second individual layer and the surface” as set forth in claim 6, and “wherein the layer comprises one or more additional individual layers atop the individual second layer, such that the second individual layer is between each of the additional individual layers and the first individual layer” as set forth in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the claim(s) in compliance with 37 CFR 1.121(c) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement 

The drawings are objected to because of the following informalities:
a.	The drawings fail to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, 73 (shown in FIG. 7), 2622 (shown twice in FIG. 26), and 2646 (shown in FIG. 26).
b.	The drawings also fail to comply with 37 CFR 1.84(p)(5) because they do not include one or more reference characters mentioned in the description.  Note, for instance, “524” (disclosed as a “suspension” in lines 3 and 4 of paragraph [0069]) and “2222” (disclosed as an “HGA” twice in line 4 of paragraph [0086]).
c.	The drawings fail to comply with 37 CFR 1.84(p)(4) because at least one same reference character has been used to designate plural distinct elements.  Note, 72 has been to designate a “UV generator” (as shown in FIG. 4, and as disclosed in in line 7 of paragraph [0059], for instance), and an undisclosed trace (as shown in FIG. 7).
d.	In FIG. 8, the case of reference characters a, b, c, l and r do not match the case in the specification, i.e., A, B, C, L and R.  See paragraph [0072], for instance.
e.	In FIG. 12, “Frequency (Hz)” in the graph of sample 3 is cut in half and not easily readable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
a.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
paragraph [0054], “beam second side 32” should be changed to --beam second side 42-- in order to be consistent with the remainder of the disclosure.
c.	In line 2 of claim 8, “the individual second layer” should be changed to
--the second individual layer-- in order to more clearly refer back to that set forth in line 2 of base claim 6.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 15, it is indefinite as to what is meant by “wherein the suspension is in mechanical communication with the suspension,” i.e., the suspension is in mechanical communication with itself.
b.	In line 4 of claim 16, “the slide support area” is indefinite because it lacks clear and/or positive antecedent basis.
c.	In line 10 of claim 16, “the first strength beam” is indefinite because it lacks clear and/or positive antecedent basis.
d.	Claim 17 inherits the indefiniteness associated with independent claim 16 and stands rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2010/0238594).
With respect to claims 1-3, 5-7 and 10-15, Nakamura et al. (US 2010/0238594) teach a head gimbal assembly (21) comprising a suspension (28), wherein the suspension is configured to establish mechanical communication with a motor arm (19) as per claim 1]; wherein the head gimbal assembly further comprises a lower side of the head gimbal assembly, wherein the lower side is configured to face a disc (14) of a hard disc drive system (as shown in FIG. 1, for instance); and an upper side of the head gimbal assembly opposite the lower side (as shown in FIG. 1, for instance), wherein the layer is on at least one of the upper side or the lower side (as shown in FIG. 5, for instance) [as per claim 2]; wherein the damping material comprises a viscoelastic material (see paragraph [0045], for instance) [as per claim 3]; wherein the layer has a thickness less than about 500 microns, wherein the thickness is measured substantially perpendicular to the surface (see paragraph [0046], for instance) [as per claim 5]; wherein the layer comprises a first individual layer (46) and a second individual layer (47) on the first individual layer, such that the first individual layer is between the second individual layer and the surface (as shown in FIG. 5, for instance) [as per claim 6]; wherein at least one of the first individual layer or the second individual layer have an individual thickness of less than about 100 microns (see paragraph [0046], for instance) [as per claim 7]; wherein the suspension comprises a slider mount (includes 37, for instance) configured to establish the mechanical communication with the slider and the read/write head, wherein the layer is laterally displaced from the slider mount (as shown in FIGS. 8 and 9, for instance) [as per claim 10]; wherein the head gimbal assembly further comprises as per claim 11]; wherein the strength beam is a first strength beam, and further comprising a second strength beam (as shown in FIGS. 8 and 9, for instance), wherein the slider mount is between the first strength beam and the second strength beam (as shown in FIGS. 8 and 9, for instance), and wherein the second strength beam comprises a second surface (45), a second layer (includes 46 of damper member 41, for instance) being on the second surface, wherein the second layer comprises the damping material (as shown in FIGS. 5 and 9, for instance) [as per claim 12]; wherein the second end is configured to flex around an axis intersecting the slider mount when the slider mount flexes around the axis (inherently as the head gimbal assembly of Nakamura et al. (US 2010/0238594) is structurally no different from that set forth in the claim(s)) [as per claim 13]; wherein the head gimbal assembly further comprises an air bearing (on 23, for instance) in mechanical communication with the suspension (as shown in FIG. 6, for instance) [as per claim 14]; and wherein the head gimbal assembly further comprises the motor arm (19), wherein the suspension is in mechanical communication with the suspension (as shown in FIG. 1, for instance); and a motor (includes 24) configured to position the motor arm over a surface of a hard disc (14) [as per claim 15].
With respect to claims 16 and 17, Nakamura et al. (US 2010/0238594) teach a head gimbal assembly (21) comprising a suspension (28), wherein the suspension is as per claim 16]; wherein the layer has a thickness less than 500 microns, wherein the thickness is perpendicular to the surface of the strength beam (see paragraph [0046], for instance) [as per claim 17].
With respect to claims 18-20, Nakamura et al. (US 2010/0238594) teach a method of modifying a head gimbal assembly (21), the method comprising depositing a layer (includes 46 of damper member 41, for instance) on a surface (45) of a suspension (28) configured to establish mechanical communication with a motor arm (19) of a motor (includes 24) and configured to establish mechanical communication as per claim 18]; wherein depositing the layer on the surface comprises depositing the layer on an upper side of the head gimbal assembly or a lower side of the head gimbal assembly opposite the upper side of the head gimbal assembly (as shown in FIG. 5, for instance), wherein the lower side of the head gimbal assembly is configured to face a disc (14) of a hard disc drive system (as shown in FIG. 1, for instance) [as per claim 19]; and wherein the method further comprises limiting a thickness of the layer to less than about 500 microns, wherein the thickness is measured perpendicular to the surface (see paragraph [0046], for instance) [as per claim 20].

Claims 1-3, 5-9, 14, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraoka (US 6,704,164).
With respect to claims 1-3, 5-9, 14 and 15, Hiraoka (US 6,704,164) teaches a head gimbal assembly (FIG. 5, for instance) comprising a suspension (1), wherein the suspension is configured to establish mechanical communication with a motor arm (25) of a motor (23), and wherein the suspension is configured to establish mechanical communication with a slider (3) and a read/write head (see lines 24-25 in column 5, for instance); and a layer (includes 61 of anti-vibration member 6, for instance) on a surface of the suspension (as shown in FIG. 5, for instance), wherein the layer comprises a damping material (see lines 55-56 in column 5, for instance) [as per claim 1]; wherein the head gimbal assembly further comprises a lower side of the head gimbal assembly, as per claim 2]; wherein the damping material comprises a viscoelastic material (see lines 55-56 in column 5, for instance) [as per claim 3]; wherein the layer has a thickness less than about 500 microns, wherein the thickness is measured substantially perpendicular to the surface (see lines 33-34 in column 8, for instance) [as per claim 5]; wherein the layer comprises a first individual layer (61) and a second individual layer (70, see FIG. 12B) on the first individual layer, such that the first individual layer is between the second individual layer and the surface (as shown in FIG. 12B relative to FIG. 5, for instance) [as per claim 6]; wherein at least one of the first individual layer or the second individual layer have an individual thickness of less than about 100 microns (see lines 33-37 in column 8, for instance) [as per claim 7]; wherein the layer comprises one or more additional individual layers (62, see FIG. 12B) atop the second individual layer, such that the second individual layer is between each of the additional individual layers and the first individual layer (as shown in FIG. 12B, for instance) [as per claim 8]; wherein each of the additional individual layers has an individual thickness of less than about 100 microns (see lines 34-35 in column 8, for instance) [as per claim 9]; wherein the head gimbal assembly further comprises an air bearing (on 2, for instance) in mechanical communication with the suspension (as shown in FIG. 5, for instance) [as per claim 14]; and wherein the head gimbal assembly further comprises the motor arm (25), wherein the suspension is in mechanical communication with the suspension (as as per claim 15].
With respect to claims 18-20, Hiraoka (US 6,704,164) teaches a method of modifying a head gimbal assembly (FIG. 5, for instance), the method comprising depositing a layer (includes 61 of anti-vibration member 6, for instance) on a surface of a suspension (1) configured to establish mechanical communication with a motor arm (25) of a motor (includes 51) and configured to establish mechanical communication with a slider (3) and a read/write head (see lines 24-25 in column 5, for instance) comprising the head gimbal assembly, wherein the layer comprises a damping material (see lines 55-56 in column 5, for instance) [as per claim 18]; wherein depositing the layer on the surface comprises depositing the layer on an upper side of the head gimbal assembly or a lower side of the head gimbal assembly opposite the upper side of the head gimbal assembly (as shown in FIG. 5, for instance), wherein the lower side of the head gimbal assembly is configured to face a disc (21) of a hard disc drive system (as shown in FIG. 3, for instance) [as per claim 19]; and wherein the method further comprises limiting a thickness of the layer to less than about 500 microns, wherein the thickness is measured perpendicular to the surface (see lines 33-34 in column 8, for instance) [as per claim 20].

Claims 1-3, 6, 8, 10-14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atitallah et al. (US 10,650,851).
claims 1-3, 6, 8 and 10-14, Atitallah et al. (US 10,650,851) teach a head gimbal assembly (FIG. 3, for instance) comprising a suspension (include 116, for instance), wherein the suspension is capable of establishing mechanical communication with a motor arm (114) of a motor, and wherein the suspension is capable of establishing mechanical communication with a slider (110) and a read/write head (120/122); and a layer (162/includes 184) on a surface of the suspension (as shown in FIGS. 3 and 4, for instance), wherein the layer comprises a damping material (see line 43 in column 3 and lines 40-41 in column 4, for instance) [as per claim 1]; wherein the head gimbal assembly further comprises a lower side of the head gimbal assembly, wherein the lower side is capable of facing a disc of a hard disc drive system; and an upper side of the head gimbal assembly opposite the lower side, wherein the layer is on at least one of the upper side or the lower side (as shown in FIGS. 3 and 4, for instance) [as per claim 2]; wherein the damping material comprises a viscoelastic material (see lines 43-45 in column 4, for instance) [as per claim 3]; wherein the layer comprises a first individual layer and a second individual layer on the first individual layer, such that the first individual layer is between the second individual layer and the surface (see lines 40-41 in column 4, for instance, i.e., “one or more damping layers 184 of the damper 182”) [as per claim 6]; wherein the layer comprises one or more additional individual layers (188 and 186) atop the second individual layer, such that the second individual layer is between each of the additional individual layers and the first individual layer (as shown in FIG. 4, for instance) [as per claim 8]; wherein the suspension comprises a slider mount (on 116) configured to establish the mechanical communication with the slider and the read/write head, wherein the layer is laterally as per claim 10]; wherein the head gimbal assembly further comprises a strength beam (148) having a midsection between a first end and a second end, wherein the first end and the second end are attached to the slider mount (as shown in FIG. 2, for instance) and the midsection is laterally displaced from the slider mount (as shown in FIG. 2, for instance), and wherein the strength beam comprises the surface (as shown in FIG. 3, for instance) [as per claim 11]; wherein the strength beam is a first strength beam (left-most 148 in FIG. 2), and further comprising a second strength beam (right-most 148 in FIG. 2), wherein the slider mount is between the first strength beam and the second strength beam (as shown in FIG. 2, for instance), and wherein the second strength beam comprises a second surface, a second layer (162/includes 184) being on the second surface (as shown in FIG. 3, for instance), wherein the second layer comprises the damping material (see line 43 in column 3 and lines 40-41 in column 4, for instance) [as per claim 12]; wherein the second end is configured to flex around an axis intersecting the slider mount when the slider mount flexes around the axis (due to microactuators 128) [as per claim 13]; and wherein the head gimbal assembly further comprises an air bearing (on 110, for instance) in mechanical communication with the suspension (as shown in FIG. 1B, for instance) [as per claim 14].
With respect to claim 16, Atitallah et al. (US 10,650,851) teach a head gimbal assembly (FIG. 3, for instance) comprising a suspension (include 116, for instance), wherein the suspension is capable of establishing mechanical communication with a motor arm (114) of a motor; a slider mount (on 116) defined by the suspension, wherein the slide support area is configured to flex around an axis (due to microactuators 128); a as per claim 16].
With respect to claims 18 and 19, Atitallah et al. (US 10,650,851) teach a method of modifying a head gimbal assembly (FIG. 3, for instance), the method comprising depositing a layer (162/includes 184) on a surface of a suspension (includes 116, for instance) capable of establishing mechanical communication with a motor arm (114) of a motor and capable of establishing mechanical communication with a slider (110) and a read/write head (120/122) comprising the head gimbal assembly, wherein the layer comprises a damping material (see line 43 in column 3 and lines 40-41 in column 4, for instance) [as per claim 18]; wherein depositing the layer on the surface comprises depositing the layer on an upper side of the head gimbal assembly or a lower side of the head gimbal assembly opposite the upper side of the head gimbal assembly (as shown in FIGS. 3 and 4, for instance), wherein the lower side of the head gimbal as per claim 19].

Claim Considerations - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2010/0238594) in view of Bjorstrom et al. (US 2015/0055254).
Nakamura et al. (US 2010/0238594) teach the head gimbal assembly as detailed in paragraph 9, supra.  Nakamura et al. (US 2010/0238594), however, remain silent as to “wherein the damping material comprises silicone.”
Bjorstrom et al. (US 2015/0055254) teach that silicone is a notoriously old and well known damping material in the art (see paragraph [0044], for instance).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the damping material of Nakamura et al. (US 
One of ordinary skill in the art would have been motivated to have had the damping material of Nakamura et al. (US 2010/0238594) comprise silicone as taught/suggested by Bjorstrom et al. (US 2015/0055254) since such is a notoriously old and well known damping material in the art as shown by Bjorstrom et al. (US 2015/0055254), and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Nakamura et al. (US 6,212,043), Houk et al. (US 6,271,996), Hutchinson (US 2004/0264054), Renken et al. (US 2005/0157427), Himes et al. (US 6,967,821), and Hirano et al. (US 2008/0158725), which each individually teaches a head gimbal assembly with a suspension having a damping material layer on a surface thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688